EXHIBIT 10.2

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is entered into effective as
of January 19, 2007 (“Effective Date”), and is entered into by and between
Sylmar Cascades Properties, L.P., a California limited partnership,
successor-in-interest to Balboa Cascades LLC, a Delaware limited liability
company, successor-in-interest to The Prudential Insurance Company of America, a
New Jersey corporation, (“Landlord”) and Mason Electric Co., a Delaware
corporation (“Tenant”).

RECITALS

A.         Tenant and Landlord’s predecessor-in-interest have previously entered
into that certain Lease dated as of August 6, 2003, as amended by First
Amendment to Lease dated as of July 29, 2004 (collectively the “Lease”) whereby
Landlord leased to Tenant certain Premises in that building having a street
address of 13955 Balboa Boulevard, Sylmar, California as more specifically set
forth in the Lease.

B.        The parties have agreed to relocate seven (7) of Tenant’s exclusive
parking spaces.

NOW, THEREFORE, Landlord and Tenant hereby agree as follows:

1.        Definitions. All capitalized terms not defined herein shall have the
meanings ascribed to them in the Lease.

2.        Parking. Tenant hereby releases any and all right and interest Tenant
may have to use the seven (7) parking spaces (“Released Spaces”) identified on
Exhibit A attached hereto and by this reference incorporated herein, and is
hereby granted the exclusive right to the seven (7) parking spaces directly
across from such Released Spaces, as more particularly identified on Exhibit A
as the “New Parking Spaces.”

3.        Amendment to Lease. This Second Amendment represents the entire
agreement between Landlord and Tenant regarding the subject matter contained in
this Second Amendment and there are no other terms, obligations, covenants,
representations, statements or conditions oral or otherwise of any kind
whatsoever between the parties regarding the subject matter contained in this
Second Amendment except as set forth in this Second Amendment. No amendment or
modification to the Lease as amended by this Second Amendment shall be effective
unless it is in writing and executed by both Landlord and Tenant. Except as
expressly modified by the terms of this Second Amendment, the Lease remains
unchanged and in full force and effect.

4.        Conflict. In the event of any conflict between this Second Amendment
and the Lease, the terms of this Second Amendment shall control.

5.        Counterparts. This Second Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the date first above written.

 

Landlord:  

SYLMAR CASCADES PROPERTIES, L.P., a

California limited partnership

    By:  

COGA Investments, Inc.,

a California corporation

    Its:   General Partner       By:  

/s/ PHILIP COHANIM

      Name:     Philip Cohanim, President   Tenant:  
Mason Electric Co., a Delaware corporation     By:  

/s/ ROYA HADAEGH

    Name:    

Roya Hadaegh

    Its:  

Director of Finance

 

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g567273xbrl_ex10-2st049.jpg]